Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/04/2022 has been entered into this application. Claim 5 is/are cancelled. Claim 14 has/have been added.

Response to Arguments

Applicant’s arguments/remarks, (see pages 6-10), filed on 08/04/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claim 5 is/are cancelled. Claim 14 has/have been added. 
Applicant argues that the closest cited reference Tice (2006/0139647 A1) fail to disclose, as recited in claims 1, 6 and 13 a light-absorbing receiver arranged to receive light from the laser that is not scattered from the beam of light as claimed and, as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.



Allowable Subject Matter
Claims 1-4 and 6-14 are allowed. 
As to claims 1, 12 and 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the metallic layer is arranged to reflect light that is scattered from the beam of light to the photodiode; a light-absorbing receiver arranged to receive light from the laser that is not scattered from the beam of light, in combination with the rest of the limitations of the claim. Claims 2-4, 6-11 and 14 are allowable by virtue of their dependency.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886